Citation Nr: 0702951	
Decision Date: 01/31/07    Archive Date: 02/06/07

DOCKET NO.  01-00 579	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen a claim for service connection for post-traumatic 
stress disorder.

2.  Whether the veteran timely filed an appeal for 
entitlement to service connection for residuals of a right 
knee injury.


REPRESENTATION

Appellant represented by:	Peter J. Sebekos, Attorney at 
Law


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

E. I. Velez, Associate Counsel


INTRODUCTION

The veteran had active service from February 1964 to January 
1967.

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from decisions by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Jackson, 
Mississippi.

In May 2000, the Board remanded the veteran's claim for 
service connection for residuals of a right knee injury in 
order for the RO to issue a statement of the case regarding 
the timeliness of the veteran's substantive appeal. In June 
2000, the RO informed the veteran that his substantive appeal 
regarding entitlement to service connection for residuals of 
a knee injury was not timely. In November 2000, the RO issued 
a statement of the case regarding the issue of the timeliness 
of the veteran's substantive appeal as to this issue, and 
provided the veteran with the applicable regulations 
governing the timeliness of appeals.

In a February 2001 rating decision, the RO denied the 
veteran's claim to reopen for service connection for post- 
traumatic stress disorder.

The veteran testified at an RO hearing in October 2002. A 
transcript of this hearing is associated with the claims 
file.

In August 2006 the United States Court of Appeals for 
Veterans Claims (Court) remanded the case to the Board 
pursuant to a Joint Motion for Remand.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.

REMAND

The Veteran's Claims Assistance Act of 2000 (VCCA), Pub. L. 
No. 106-475, 114 Stat. 2096, is applicable to all claims 
filed on or after the date of its enactment, November 9, 
2000, or filed before and not yet final as of that date.  The 
new law eliminated the requirement of a well-grounded claim, 
and redefined the obligations of VA with respect to the duty 
to assist claimants in the development of their claims.  
First, the VA has a duty to notify the appellant and his 
representative of any information and evidence needed to 
substantiate and complete a claim, and which portion of any 
such information or evidence is to be provided by the 
claimant and which portion, if any, VA will attempt to obtain 
on behalf of the claimant.  38 U.S.C.A. §§ 5102 and 5103.  
See generally Quartuccio v. Prinicpi, 16 Vet. App. 183 
(2002).  See also Charles v. Principi, 16 Vet. App. 370 
(2002).  Second, VA has a duty to assist the appellant in 
obtaining evidence necessary to substantiate the claim.  38 
U.S.C.A. § 5103A.

In Kent v. Nicholson, 20 Vet. App. 1 (2006), the Court held 
that the VCAA requires that the VA notify the appellant of 
the evidence and information that is necessary to reopen the 
claim and that VA must notify the claimant of the evidence 
and information that is necessary to establish his 
entitlement to the underlying claim for the benefit sought by 
the claimant.  Furthermore, the Court held that the VCAA 
requires, when notifying the appellant of what is 
"material" evidence in the context of a claim to reopen, 
that the notice letter describes what evidence would be 
necessary to substantiate that element or elements required 
to establish service connection that were found insufficient 
in the previous denial. 

In May 2000 the Ro denied the veteran's claim to reopen his 
claim for service connection for post-traumatic stress 
disorder (PTSD).  

With regards to the issue of whether new and material 
evidence has been submitted to reopen a claim for service 
connection for post-traumatic stress disorder the Board notes 
that the VCAA letter of March 2001 does not address the 
request to reopen the claim for service connection for PTSD.  
Instead, it addresses the claim as a new claim rather than a 
request to reopen.  The letter fails to address what 
constitutes new and material evidence in the specific context 
of the request to reopen the claim for service connection for 
PTSD as required by Kent v. Nicholson, 20 Vet. App. 1 (2006).

With regards to the issue of whether the veteran timely filed 
an appeal for entitlement to service connection for residuals 
of a right knee injury, the Board notes that the August 2003 
and September 2003 VCAA letters do not address the evidence 
necessary to show he submitted a timely substantive appeal or 
timely motion to extend the time to appeal.  

Accordingly, the case is REMANDED for the following action:

1.  The RO should send the veteran a VCAA 
notification regarding the issue of 
whether new and material evidence has 
been submitted to reopen a claim for 
service connection for post-traumatic 
stress disorder letter that complies with 
Kent v. Nicholson, 20 Vet. App. 1 (2006), 
as described above, as well as  
Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006), such that the letter 
includes information concerning a 
disability rating and an effective date 
for the award of benefits, as well as.  

2.  With regards to the issue of whether 
the veteran timely filed an appeal for 
entitlement to service connection for 
residuals of a right knee injury, the AOJ 
should forward to the veteran a VCAA 
letter that complies with the 
notification requirements of 38 U.S.C.A. 
§ 5103(a); 38 C.F.R. § 3.159 (b).

3.  The AOJ should review the arguments 
advanced by the new representative and 
secondly in the Joint Motion, and 
determine whether additional development 
in regard to PTSD is necessary.  If 
development is not undertaken, such 
should be explained.  In particular the 
Joint Motion notes that the veteran's 
statement of stressors had not been 
provided to USASCUR/ESG and that the RO 
did not inform the appellant of the need 
to submit more specific dates.  (The AOJ 
must review and comply with the Joint 
Motion and review the additional 
statements advanced by the attorney.)

If upon completion of the above action the claim remains 
denied, the case should be returned to the Board after 
compliance with requisite appellate procedures.  The 
appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



_________________________________________________
H. N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).



